Citation Nr: 0112255	
Decision Date: 04/30/01    Archive Date: 05/03/01	

DOCKET NO.  99-18 209A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

1.  Entitlement to special adaptive housing assistance 
pursuant to 38 U.S.C.A. § 2101(a).  

2.  Entitlement to a special home adaptation grant pursuant 
to 38 U.S.C.A. § 2101(b). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Neil Reiter, Counsel


INTRODUCTION

The veteran served on active duty for training from September 
1958 to March 1959 and on active duty from January 1962 to 
August 1962.  

The veteran has been service connected for back disability 
since August 1962, and this disability has been evaluated as 
60 percent disabling under Diagnostic Code 5293.  He has been 
found entitled to a total rating by reason of individual 
unemployability due to service-connected disability, 
effective from March 22, 1996.  

This appeal arises from a determination by the regional 
office (RO) that the veteran is not entitled to special 
adaptive housing assistance or a special home adaptation 
grant pursuant to the provisions of 38 U.S.C.A. § 2101.  The 
veteran requested a hearing at the RO, but he failed to 
appear for the scheduled hearing in November 1999.  The case 
was then forwarded to the Board for appellate consideration.  


FINDINGS OF FACT

1.  The veteran has been granted service connection for 
intervertebral disc syndrome, evaluated as 60 percent 
disabling, and found entitled to a total rating based on 
individual unemployability due to service-connected 
disability.  

2.  Forearm crutches and a wheelchair have been determined to 
be medically necessary because of the veteran's falling and 
extreme pain in the legs due to his service-connected 
disability.  

3.  The pain in the veteran's back and legs is so severe as 
to cause the functional equivalent of a loss of use of the 
lower extremities so as to preclude locomotion without the 
aid of braces, crutches, canes, or a wheelchair.  



CONCLUSIONS OF LAW

1.  The criteria for entitlement to specially adaptive 
housing assistance pursuant to 38 U.S.C.A. § 2101(a) have 
been met.  38 U.S.C.A. § 2101(a); 38 C.F.R. § 3.809 (2000).  

2.  The criteria for entitlement to a special home adaptation 
grant under 38 U.S.C.A. § 2101(b) have not been met.  
38 U.S.C.A. § 2101(b); 38 C.F.R. § 3.809a (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On appeal, the veteran and his attorney maintain that the 
veteran has the functional equivalent of a loss of use of 
both lower extremities.  A Department of Veterans Affairs 
(VA) physician has stated that, while the veteran does not 
have loss of use of the lower extremities from a neurological 
point of view, the intense pain that the veteran has should 
be taken into consideration in establishing whether the 
veteran has loss of use of the lower extremities.  A private 
physician has stated that the veteran now needs a wheelchair 
because of the low back pain radiating into both legs.  

I.  Background

The veteran injured his back during his second period of 
service.  In November 1963, he was granted service connection 
for lumbosacral strain with the possibility of lumbar disc 
disease, effective from August 8, 1962.  He received 
different ratings for this disability, and this disability 
was evaluated as 20 percent disabling for many years 
beginning in March 1976.  

In 1996, an MRI of the lumbar spine resulted in the diagnoses 
of disc herniation at L5 - S1 with associated neural foramina 
encroachment, disc herniation of L4-L5 with associated neural 
foramina encroachment, and disc bulging at L3-L4.  Pursuant 
to complaints of increasing back pain and falling four times 
in six months, VA examinations and hospitalization in early 
1996 showed disc protrusions and bulging with some 
encroachment on the nerve root on clinical studies.  

In a rating in September 1996, the RO granted a 60 percent 
evaluation for intervertebral disc syndrome, effective from 
March 22, 1996.  Subsequently, he was found entitled to a 
total rating by reason of individual unemployability due to 
service-connected disability, effective from March 22, 1996.  

In 1997, the veteran's application for assistance in 
acquiring specially adapted housing or a special home 
adaptation grant was received.  

VA outpatient treatment reports for 1996 and 1997 were 
received.  In June 1996, the VA authorized the veteran to 
receive forearm crutches from the prosthetics department of 
the VA medical facility due to low back pain and disc 
dysfunction.  In January 1997, it was noted that the 
veteran's chronic back pain had worsened to the point where 
he used Canadian crutches for walking support.  It was noted 
that he had pain in the low lumbar spine radiating 
bilaterally down the posterior buttocks and thighs to the 
knees.  In May 1997, the veteran was ambulating with good 
balance using the forearm crutches.  Surgical intervention 
was discussed, but it was decided not to undergo surgery.  In 
September 1997, the VA medical facility provided funds for a 
wheelchair appliance adaptation.  

On a VA examination in March 1998, the veteran described a 
"shock-like pain" in the lower back which radiated into his 
legs, bilaterally, beginning in 1996.  He stated that the leg 
pain seemed to occur without warning, and, at times, caused 
him to lose control of his legs.  He was using crutches to 
walk in his home, and the wheelchair when going outside or to 
ambulate for extensive distances.  He denied any leg 
weaknesses other than that caused by the pain.  He reported 
some "prickly" feeling in his feet which was intermittent in 
nature, but otherwise denied numbness.  He was being seen in 
the pain clinic after his doctors determined that he was not 
a good surgical candidate.  

On physical examination, the veteran indicated that he was in 
intense pain and unable to flex forward in the lumbar spine 
greater than 30 degrees.  Side bending was also restricted.  
There was paraspinous spasm in the lumbar area, bilaterally.  
Straight leg raising was negative.  The veteran moved about 
the office slowly and had much wincing and moaning while he 
was moving about.  He was able to rise from the wheelchair, 
but walked to the examining table with the use of Canadian 
crutches.  Neurological examination showed some mild atrophy 
around the left thigh.  Strength testing indicated that the 
veteran was in intense pain and was somewhat unreliable, but 
showed fairly good strength in the thighs and calves.  
Sensory examination was equivocal.  The diagnosis was lumbar 
disc disease without radiculopathy; pain causes severe 
functional impairment.  The examiner expressed the opinion 
that the veteran did not have loss of use of his lower 
extremities from a neurological point of view.  However, the 
examiner stated that due to the intense pain that the veteran 
showed on examination and in his history, it was quite likely 
that his impairment was severe due to the pain and that this 
should be taken into consideration in establishing whether 
the veteran had loss of use of the lower extremities.  

Nerve conduction studies and electromyography in April 1998 
were interpreted as within normal limits.  

VA outpatient treatment reports in March 2000 showed that the 
veteran was seen sitting in a wheelchair, and that he was 
requesting help to build a ramp in his home.  

A private physician, J. Brendan O'Keeffe, M.D., reported in 
April 2000 that the accident in service had caused the 
veteran to go from the use of crutches to a wheelchair 
because of low back pain radiating into both legs.  The 
physician expressed the opinion that the veteran was 
100 percent permanently totally disabled.  

II.  Analysis

In order to be entitled to a certificate for eligibility for 
assistance in acquiring specially adapted housing under 
38 U.S.C.A. § 2101(a), a claimant must have a permanent and 
total service-connected disability due to the loss, or loss 
of use, of both lower extremities, such as to preclude 
locomotion without the aid of braces, crutches, canes, or a 
wheelchair.  The term "precludes locomotion" means the 
necessity for regular and constant use of a wheelchair, 
braces, crutches, or canes as a normal mode of locomotion, 
although occasional locomotion by other methods may be 
possible.  38 C.F.R. § 3.809.  

Any veteran (other than a veteran who is eligible for 
assistance under 38 U.S.C.A. § 2101(a)) who is permanently 
and totally disabled as the result of a service connected 
disability manifested by (A) blindness in both eyes with 
5/200 visual acuity or less or (B) anatomical loss or loss of 
use of both hands, is eligible for a special home adaptation 
grant.  38 U.S.C.A. § 2101(b); 38 C.F.R. § 3.809a.  

The medical records show that the veteran began having 
increasing and severe back pain radiating into the lower 
extremities in 1996.  Clinical studies in 1995 and 1996 
showed disc herniation, disc bulging, and encroachment upon 
the foramina.  The veteran's extreme pain in the back and 
lower extremities caused him to fall, and the VA medical 
center provided Canadian crutches.  The veteran has reported 
that the pain and falling continued, and that he needed the 
use of a wheelchair on more than an occasional basis.  

The VA examiner, in March 1998, after examination of the 
veteran, reported that the veteran did not have loss of use 
of the lower extremities from a neurological point of view.  
However, this examiner indicated that the veteran's pain 
needed to be considered in such a determination.  The 
examiner stated that it was quite likely that the veteran's 
impairment was so severe due to the pain that he was 
experiencing.  A private physician, in April 2000, indicated 
that the veteran had gone from crutches to a wheelchair 
because of the low back pain radiating into both legs.  

In Tucker v. West, 11 Vet. App. 369 (1998), the United States 
Court of Veterans Appeals (the Court) provided that the Board 
was required to consider the impact of pain in making a 
determination on whether a veteran had loss of use of an 
extremity.  The relevant inquiry was not whether amputation 
was warranted, but whether the effect of function remaining 
was other than that which would be equally served by an 
amputation with the use of a suitable prosthetic appliance.  
The impact of pain needed to be factored into this decision.  

In this case, the veteran has severe, intractable pain in the 
lower back radiating into the legs which causes him to fall.  
Surgery as an option has been ruled out at this time.  The 
veteran at first needed the use of crutches for ambulation 
and to prevent falls, and, according to a private physician 
recently, he has graduated to the need of a wheelchair 
because of the low back pain radiating into the legs.  While 
there is still good strength in the lower extremities, some 
atrophy has been noted.  There is functional loss of the use 
of the lower extremities because of pain attributed to the 
veteran's service connected back condition.  He is now unable 
to use his lower extremities for locomotion or standing 
because of the extreme pain and falling.  His 
service-connected condition does preclude locomotion, as 
there is a regular and constant use of a wheelchair or 
crutches as a normal mode of locomotion.  Consequently, he 
meets the requirements for entitlement to special adapted 
housing assistance under the provisions of 38 U.S.C.A. 
§ 2101(a).  

Effective November 20, 2000, a new law was promulgated, the 
Veterans Claims Assistance Act of 2000, (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) which, in effect, amends the 
laws relating to the duty to assist, and the need for notice 
to the veteran concerning searching for and obtaining 
records, substantiating claims, and completing an application 
for compensation benefits.  The law also eliminated, in 
essence, the need to establish that the claim was well 
grounded.  The law applies to all claims pending on the date 
of enactment.  Pursuant to the VCAA, there is now an expanded 
duty to assist the veteran.  

In this case, the VA has met the expanded duty to assist.  By 
virtue of the statement of the case, supplemental statement 
of the case, and other information provided to the veteran, 
the veteran and his representative were given notice of the 
medical or lay evidence necessary to substantiate the claim.  
The veteran was provided an opportunity to present evidence 
and arguments during his appeal.  The claims file contains 
all relevant records and evidence, including records 
identified by the veteran, hospital records, VA outpatient 
treatment reports, and a report from a private physician.  A 
VA examination was conducted and provided an opinion relevant 
in this case.  A further examination is not considered 
necessary.  

Given the grant of benefits under 38 U.S.C.A. § 2101(a), the 
veteran is not entitled to a special home adaptation grant 
under 38 U.S.C.A. § 2101(b), as dictated in the requirements 
of this provision laid out in 38 C.F.R. § 3.809a, because he 
does not have the disabilities specified for an award under 
38 U.S.C.A. § 2101(b).  Furthermore, an award of benefits 
under both sections of 38 U.S.C.A. § 2101 is precluded.  As 
the veteran has been found entitled to the greater benefit, 
he is not entitled to the lesser benefit.  Accordingly, there 
is no reasonable probability of entitlement to a home 
adaptation grant under 38 U.S.C.A. § 2101(b). 


ORDER

Entitlement to a special home adaptation grant under 
38 U.S.C.A. § 2101(b) is not in order.  To this extent, the 
benefit sought on appeal is denied.  

Entitlement to special adapted housing assistance under 
38 U.S.C.A. § 2101(a) is granted, subject to the laws and 
regulations governing monetary benefits.  



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals




 

